
	

114 S2113 IS: Crowdsourcing and Citizen Science Act of 2015
U.S. Senate
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2113
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2015
			Mr. Coons (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To harness the expertise, ingenuity, and creativity of all people to contribute to innovation in
			 the United States and to help solve problems or
			 scientific questions by
			 encouraging and increasing the use of crowdsourcing and citizen science
			 methods within the Federal Government, as appropriate, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Crowdsourcing and Citizen Science Act of 2015.
 2.Sense of CongressIt is the sense of Congress that— (1)the authority granted to Federal agencies under the America COMPETES Reauthorization Act of 2010 (Public Law 111–358) to pursue the use of incentive prizes and challenges has yielded numerous benefits, including—
 (A)paying only for success; (B)establishing an ambitious goal without having to predict which team or approach is most likely to succeed;
 (C)reaching out to individuals or a broader group of people to increase the number of minds tackling a problem;
 (D)bringing out-of-discipline perspectives to bear; and (E)increasing cost-effectiveness to maximize the return on taxpayer dollars;
 (2)granting Federal agencies the direct, explicit authority to use crowdsourcing and citizen science will—
 (A)remove ambiguity about whether an agency can use these techniques; (B)encourage its appropriate use to advance agency missions; and
 (C)stimulate and facilitate broader public participation in the innovation process;
 (3)crowdsourcing projects have a number of unique benefits, including— (A)improving the delivery of government services with significantly lower Federal or other public resource investments or at time scales or distribution scales that might not otherwise be possible;
 (B)connecting citizens to the missions of Federal agencies by promoting a spirit of open government and volunteerism;
 (C)providing the acquisition of data at a greater geographic extent and in locations with a greater density or frequency than otherwise reasonably obtainable using conventional methods; and
 (D)enabling citizens to address community and research-based concerns by gathering, analyzing, and sharing data and information;
 (4)citizen science has additional benefits, including— (A)advancing and accelerating scientific research through group discovery, the cocreation of knowledge, and the inclusion of diverse perspectives;
 (B)improving science literacy and providing skills needed to excel in science, technology, engineering, and math, thereby increasing American competitiveness;
 (C)furthering science diplomacy through the worldwide collaboration between scientists and citizens; and
 (D)building trust and understanding between citizens and science and between citizens and scientists; and
 (5)since participants in crowdsourcing and citizen science projects participate in crowdsourcing or citizen science for a variety of reasons, Federal agencies should consider meaningful incentives to engage and retain participants depending on the range of motivations for potential participants, including—
 (A)receiving attribution for their contributions to research; (B)learning new skills and knowledge or educating others;
 (C)connecting with new individuals or communities and building relationships; and (D)knowing that their work is helping to solve meaningful problems and contributing to broader scientific endeavors for the benefit of society.
				3.Crowdsourcing and citizen science
 (a)DefinitionsIn this section: (1)Citizen scienceThe term citizen science means a form of open collaboration in which individuals or organizations participate in the scientific process in various ways, including—
 (A)enabling the formulation of research questions; (B)creating and refining project design;
 (C)conducting scientific experiments; (D)collecting and analyzing data;
 (E)interpreting the results of data; (F)developing technologies and applications;
 (G)making discoveries; and (H)solving problems.
 (2)CrowdsourcingThe term crowdsourcing means a method to obtain needed services, ideas, or content by soliciting voluntary contributions from a group of individuals or organizations, especially from an online community.
 (3)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (4)Federal agencyThe term Federal agency—
 (A)except as provided in subparagraph (B), means— (i)any Executive agency (as defined in section 105 of title 5, United States Code); and
 (ii)any military department (as set forth in section 102 of such title); and (B)does not include any legislative branch agency.
 (5)ParticipantThe term participant means any individual or other entity that has consented as a volunteer in a crowdsourcing or citizen science project under this section.
 (6)Related entityThe term related entity means— (A)a Federal Government contractor or subcontractor, at any tier; and
 (B)a supplier, user, customer, cooperating party, grantee, investigator, fellow, or detailee of a Federal agency.
					(b)Crowdsourcing and citizen science authorized
 (1)In generalThe head of each Federal agency, or the heads of multiple Federal agencies working cooperatively, may utilize crowdsourcing and citizen science approaches to conduct activities designed to advance the mission of the respective Federal agency or the joint mission of Federal agencies, as applicable.
 (2)Voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the head of a Federal agency may accept, subject to regulations issued by the Office of Personnel Management, voluntary services from participants under this section if such services—
 (A)are performed as a part of a crowdsourcing or citizen science project authorized under paragraph (1);
 (B)are not financially compensated for their time; and (C)will not be used to displace any employee of the Federal Government.
					(c)Participation
 (1)AdvertisingThe head of each Federal agency engaged in a crowdsourcing or citizen science project under this section shall make public and promote such project to encourage broad participation of consenting participants.
				(2)Consent, registration, and terms of use
 (A)In generalEach Federal agency is authorized to determine the appropriate level of consent, registration, or acknowledgment of the terms of use that is required from participants in crowdsourcing or citizen science projects on a per-project basis.
 (B)DisclosuresIn seeking consent, conducting registration, or developing terms of use for a project under this subsection, a Federal agency shall disclose the privacy, intellectual property, data ownership, compensation, service, program, and other terms of use to the participant in a clear and reasonable manner.
 (C)Mode of consentA Federal agency or Federal agencies, as applicable, may obtain consent electronically or in written form from participants to the volunteer service terms of a crowdsourcing or citizen science project authorized under this section.
 (3)Human subjectsAny crowdsourcing or citizen science project that involves research involving human subjects shall be subject to part 46 of title 28, Code of Federal Regulations (or any successor regulation).
 (4)DataNotwithstanding security and privacy protections, Federal agencies shall endeavor to make data collected through a crowdsourcing or citizen science project authorized under this section open and available, in machine readable formats, to the public. As part of the consent process, the Federal agency shall notify all participants—
 (A)of the expected uses of the data compiled through the project; (B)if the Federal agency will retain ownership of such data;
 (C)if and how the data and results from the project would be made available for public or third party use; and
 (D)if participants are authorized to publish such data. (5)Technologies and applicationsNotwithstanding the intellectual property rights of the Federal Government, Federal agencies shall endeavor to make technologies, applications, code, and derivations of such intellectual property developed through a crowdsourcing or citizen science project under this section open and available to the public.
 (6)LiabilityEach participant in a crowdsourcing or citizen science project under this section shall agree— (A)to assume any and all risks associated with such participation; and
 (B)to waive all claims against the Federal Government and its related entities, except for claims based on willful misconduct, for any injury, death, damage, or loss of property, revenue, or profits (whether direct, indirect, or consequential) arising from participation in the project.
 (7)Scientific integrityFederal agencies coordinating citizen science projects shall make all practicable efforts that participants adhere to all relevant scientific integrity or other applicable ethics policies.
 (d)Multi-Sector partnershipsThe head of each Federal agency engaged in crowdsourcing or citizen science under this section, or the heads of multiple Federal agencies working cooperatively, may enter into a contract or other agreement to share administrative duties for such activities with—
 (1)a for-profit or nonprofit private sector entity, including a private institution of higher education; or
 (2)a State, tribal, local, or foreign government agency, including a public institution of higher education.
 (e)FundingIn carrying out crowdsourcing and citizen science activities under this section, the head of a Federal agency, or the heads of multiple Federal agencies working cooperatively—
 (1)may use funds appropriated by Congress; (2)may request and accept funds or in kind support for such activities from—
 (A)other Federal agencies; (B)for-profit or nonprofit private sector entities, including private institutions of higher education; or
 (C)State, tribal, local, or foreign government agencies, including public institutions of higher education; and
 (3)may not give any special consideration to any entity described in paragraph (2) in return for such funds or in kind support.
				(f)Facilitation
 (1)General services administration assistanceNot later than 180 days after the date of the enactment of this Act, the Administrator of the General Services Administration, in coordination with the Director, shall identify and develop relevant products and services to facilitate the use of crowdsourcing and citizen science activities under this section, including by specifying the appropriate contract vehicles and technology and organizational platforms to enhance the ability of Federal agencies to carry out the activities under this section to further the policy objectives of the Federal Government.
 (2)OSTP guidanceThe heads of each Federal agency engaged in crowdsourcing or citizen science under this section is encouraged to consult any guidance provided by the Director.
				(g)Report
 (1)In generalNot later than 2 years after the date of the enactment of this Act, and every 4 years thereafter, as a component of the report required under section 24(p) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719(p)), the Director shall report on the activities carried out under this subsection.
 (2)Information includedEach report required under paragraph (1) shall include— (A)a summary of each crowdsourcing and citizen science project conducted by any Federal agency during the most recently completed 2 fiscal years (for the first report) or since the last report was submitted (for subsequent reports), including a description of the proposed goals of each crowdsourcing and citizen science project;
 (B)the participation rates, submission levels, number of consents, or any other statistic that might be considered relevant in each crowdsourcing and citizen science project;
 (C)a description of— (i)the resources (including personnel and funding) that were used in the execution of each crowdsourcing and citizen science project;
 (ii)the activities for which such resources were used; and (iii)how the obligations and expenditures relating to the project’s execution was allocated among the accounts of the Federal agency;
 (D)a description of— (i)the ways in which each crowdsourcing and citizen science project advanced the mission of the Federal agency;
 (ii)the project’s results, including the publications, results, tools, products, or services that the project created;
 (iii)the general methods used to ensure data quality and make the data publicly available; and (iv)any savings realized or costs incurred by the Federal Government, whether financial or human resources, as a result of using crowdsourcing or citizen science projects instead of Federal agency resources, as possible;
 (E)a summary of the main challenges and barriers that constrained the ability of Federal agencies to conduct crowdsourcing and citizen science projects, including—
 (i)any steps that were taken to address such challenges; and (ii)recommendations for future administrative or legislative action;
 (F)a summary of the use of crowdsourcing and citizen science methods by all Federal agencies since the submission of the last report, including interagency and multi-sector partnerships; and
 (G)any other information that the Director considers relevant. (h)Savings provisionsNothing in this section may be construed—
 (1)to affect the authority to conduct crowdsourcing and citizen science authorized by any other provision of law; or
 (2)to displace Federal Government resources allocated to the Federal agencies that use crowdsourcing or citizen science authorized under this section to carry out a project.
